Citation Nr: 0026262	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1992.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

REMAND

By rating action dated October 1995, the Regional Office (RO) 
denied the veteran's claim for service connection for asthma.  
He was notified of this determination and of his right to 
appeal by a letter dated later that month.  Thereafter, 
additional evidence was received, specifically, a Department 
of Veterans Affairs (VA) Persian Gulf evaluation conducted in 
May 1994.  In March 1996, the veteran submitted a notice of 
disagreement with the October 1995 rating decision.  A rating 
action in April 1996 considered the results of the May 1994 
VA examination.  Later that month, a statement of the case 
was issued to the veteran.  In March 1997, the veteran 
submitted a Statement in Support of Claim that he labeled 
"NOD with decision of the VA."  

In a letter dated March 1999, the RO advised the veteran that 
he had not filed a timely substantive appeal with respect to 
the issue of service connection for asthma.  Another rating 
action was prepared in March 1999, and service connection for 
asthma was again denied.  The veteran submitted a notice of 
disagreement with this decision the following month, and a 
statement of the case was issued later in April 1999.  A 
substantive appeal was received in May 1999.  The Board of 
Veterans' Appeals (Board) notes that the RO adjudicated the 
current claim on a de novo basis.  

In Hamilton v. Brown, 4 Vet. App. 528, 538 (1993), the Court 
held that "there can be only one valid NOD as to a 
particular claim, extending to all subsequent RO and BVA 
adjudications on the same claim until a final RO or BVA 
decision is rendered" (emphasis in original).  Accordingly, 
since a notice of disagreement with the October 1995 rating 
action had already been submitted, the veteran's 
communication of March 1997 cannot be considered to be a 
valid notice of disagreement.  It must be concluded, 
therefore, that the October 1995 rating action became final 
in the absence of a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (1999).  When the veteran subsequently 
sought to reopen his claim for service connection for asthma, 
the RO should have considered the claim on the basis of 
whether new and material evidence had been submitted to 
reopen the claim.  In this case, as noted above, the RO 
adjudicated the claim without regard to finality of the 
previous determination.  

The Board must consider whether new and material evidence has 
been submitted, even where the RO fails to do so.  Wakeford 
v. Brown, 8 Vet. App. 237 (1995). However, it could be a 
denial of due process for the Board to consider the veteran's 
claim on a basis different from that of the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this regard, the following 
principles are applicable to the determination on whether new 
and material evidence has been submitted.  

Following a final RO decision, in order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented which 
provides a basis warranting reopening the case.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, U.S. Vet. App. 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should advise the veteran of 
the need to submit new and material 
evidence to reopen his claim of 
entitlement to service connection for 
asthma.  See 38 C.F.R. § 3.156 (1999).  

2.  The RO should then determine whether 
the veteran has submitted new and 
material evidence sufficient to reopen 
his claim.  If the RO determines that new 
and material evidence has been submitted, 
it should reopen the claim, determine 
whether the claim is well grounded, then 
ascertain whether the duty to assist with 
the development of that claim has been 
met, (if not, appropriate development 
should be undertaken), and decide the 
claim on the basis of all evidence both 
old and new.

3.  If the RO determines that new and 
material evidence has not been submitted, 
it should issue a supplemental statement 
of the case containing all relevant laws 
and regulations referable to the finality 
of prior RO decisions and new and 
material evidence.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


